UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 Commission file number 1- 12874 TEEKAY CORPORATION (Exact name of Registrant as specified in its charter) Bayside House Bayside Executive Park West Bay Street & Blake Road P.O. Box AP-59212, Nassau, Bahamas (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Page1 of 39 TEEKAY CORPORATION AND SUBSIDIARIES REPORT ON FORM 6-K FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 INDEX PART I:FINANCIAL INFORMATION PAGE Item 1.Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Unaudited Consolidated Statements of Income for the three and six months ended June 30, 2007 and 2006 4 Unaudited Consolidated Balance Sheets as at June 30, 2007 and December 31, 2006 5 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures about Market Risk 35 PART II: OTHER INFORMATION 37 SIGNATURES 38 Page2of 39 ITEM 1 -FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Teekay Corporation We have reviewed the consolidated balance sheet of Teekay Corporation and subsidiaries as of June 30, 2007, the related consolidated statements of income for the three and six months ended June 30, 2007 and 2006, and the related consolidated statements of cash flows for the six months ended June 30, 2007 and 2006. These financial statements are the responsibility of the company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with United States generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Teekay Corporation and subsidiaries as of December 31, 2006, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the year then ended (not presented herein), and in our report dated March 12, 2007, except for Note 22(c), as to which the date is April 17, 2007, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Vancouver, Canada, /s/ERNST & YOUNG LLP July 30, 2007 Chartered Accountants Page3of 39 TEEKAY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (in thousands of U.S. dollars, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 $ REVENUES 577,882 422,587 1,160,898 948,583 OPERATING EXPENSES Voyage expenses 135,309 111,417 258,869 245,028 Vessel operating expenses 108,851 51,703 206,292 104,927 Time-charter hire expense 101,247 94,703 199,748 199,127 Depreciation and amortization 68,095 50,157 147,358 100,641 General and administrative 58,358 41,456 117,155 81,716 Writedown / (gain) on sale of vessels and equipment (11,613 ) 1,650 (11,613 ) 1,043 Restructuring charge - 2,579 - 4,466 Total operating expenses 460,247 353,665 917,809 736,948 Income from vessel operations 117,635 68,922 243,089 211,635 OTHER ITEMS Interest expense (64,158 ) (36,729 ) (124,541 ) (73,487 ) Interest income 23,390 13,585 39,558 25,686 Foreign exchange gain (loss) 1,214 (21,804 ) (4,674 ) (33,268 ) Minority interest (expense) income (6,341 ) 3,871 (11,981 ) 2,607 Other - net (note 13) 6,671 (7,452 ) 13,335 (11,076 ) Total other items (39,224 ) (48,529 ) (88,303 ) (89,538 ) Net income 78,411 20,393 154,786 122,097 Per common share amounts - Basic earnings (note 16) 1.06 0.27 2.11 1.67 - Diluted earnings (note 16) 1.04 0.27 2.07 1.62 - Cash dividends declared 0.2375 0.2075 0.4750 0.4150 Weighted average number of common shares (note 16) - Basic 73,843,784 74,253,710 73,488,668 73,209,590 - Diluted 75,310,567 75,784,914 74,929,991 75,509,284 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page4of 39 TEEKAY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS (in thousands of U.S. dollars) As at June 30, 2007 $ As at December 31, 2006 $ ASSETS Current Cash and cash equivalents (note 8) 292,332 343,914 Restricted cash - current (note 9) 119,055 64,243 Accounts receivable 210,234 191,963 Vessels held for sale - 20,754 Net investment in direct financing leases - current 23,120 21,926 Prepaid expenses 92,641 78,495 Other assets 22,162 25,845 Total current assets 759,544 747,140 Restricted cash (note 9) 650,738 615,749 Vessels and equipment (note 8) At cost, less accumulated depreciation of $957,691(December 31, 2006 -$859,014) 4,251,136 4,271,387 Vessels under capital leases, at cost, less accumulateddepreciation of $58,190 (December 31, 2006 - $42,609) (note 9) 950,043 654,022 Advances on newbuilding contracts (note 11) 429,171 382,659 Total vessels and equipment 5,630,350 5,308,068 Net investment in direct financing leases 88,722 86,470 Investment in joint ventures (note 11) 125,533 124,295 Investment in and advances to OMI Corporation (note 4) 899,894 - Derivative instruments 223,729 71,399 Deferred income taxes 106,276 3,934 Other assets 360,412 229,144 Intangible assets – net (note 6) 221,296 280,559 Goodwill (note 6) 344,233 266,718 Total assets 9,410,727 7,733,476 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Accounts payable 65,341 69,593 Accrued liabilities 212,027 241,495 Current portion of long-term debt (note 8) 772,040 218,281 Current obligation under capital leases (note 9) 34,891 150,762 Current portion of in-process revenue contracts (note 6) 72,344 93,938 Total current liabilities 1,156,643 774,069 Long-term debt (note 8) 3,473,399 2,943,265 Long-term obligation under capital leases (note 9) 839,940 407,375 Derivative instruments 67,872 52,139 Deferred income taxes 73,252 72,393 Asset retirement obligation 22,042 21,215 In-process revenue contracts (note 6) 234,630 317,835 Other long-term liabilities 155,108 162,560 Total liabilities 6,022,886 4,750,851 Commitments and contingencies (notes 8,9, 11 and 15) Minority interest 576,604 454,403 Stockholders’ equity Capital stock (note 10) 619,910 588,651 Additional paid-in capital 8,693 8,061 Retained earnings 2,084,787 1,943,397 Accumulated other comprehensive income (loss) (note 14) 97,847 (11,887 ) Totalstockholders’ equity 2,811,237 2,528,222 Total liabilities and stockholders’ equity 9,410,727 7,733,476 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page5of 39 TEEKAY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) Six Months Ended June 30, 2007 2006 $ $ Cash and cash equivalents provided by (used for) OPERATING ACTIVITIES Net income 154,786 122,097 Non-cash items: Depreciation and amortization 147,358 100,641 Amortization of in-process revenue contracts (30,547 ) - Writedown / (gain) on sale of vessels and equipment (11,613 ) 1,043 Gain on sale of marketable securities (6,653 ) - Loss on repurchase of bonds - 375 Equityloss (net of dividends received: June 30, 2007 – $nil;June 30, 2006 – $2,500) 3,687 2,206 Income tax expense (recovery) (3,795 ) 10,824 Employee stock option compensation 4,708 4,286 Unrealized foreign exchange loss (gain) and other – net 11,776 41,759 Change in non-cash working capital items related to operating activities (60,028 ) (34,710 ) Expenditures for drydocking (40,623 ) (6,265 ) Distribution by subsidiaries to minority owners (16,354 ) (10,560 ) Net operating cash flow 152,702 231,696 FINANCING ACTIVITIES Proceeds from long-term debt 1,788,245 573,142 Capitalized loan costs (4,382 ) (4,109 ) Scheduled repayments of long-term debt (27,432 ) (10,207 ) Prepayments of long-term debt (710,506 ) (259,375 ) Repayments of capital lease obligations (4,384 ) (4,927 ) Proceeds from loan from joint venture partner 22,093 4,066 Repayment of loan from joint venture partner (3,643 ) - Increase in restricted cash (79,230 ) (430,753 ) Net proceeds from sale of Teekay LNG Partners L.P. units 84,186 - Issuance of common stock upon exercise of stock options 27,326 6,418 Repurchase of common stock (3,035 ) (176,903 ) Cash dividends paid (34,897 ) (30,606 ) Net financing cash flow 1,054,341 (333,254 ) INVESTING ACTIVITIES Expenditures for vessels and equipment (356,104 ) (156,801 ) Proceeds from sale of vessels and equipment 118,975 312,972 Purchase of marketable securities (28,636 ) - Proceeds from sale of marketable securities 49,059 - Acquisition of 50% of OMI Corporation (896,841 ) - Advances to joint ventures (144,270 ) - Investment in direct financing leases (7,530 ) (5,177 ) Repayment of direct financing leases 10,399 9,104 Other investing activities (3,677 ) (8,296 ) Net investing cash flow (1,258,625 ) 151,802 (Decrease) increase in cash and cash equivalents (51,582 ) 50,244 Cash and cash equivalents, beginning of the period 343,914 236,984 Cash and cash equivalents, end of the period 292,332 287,228 Supplemental cash flow information (note 7) The accompanying notes are an integral part of the unaudited consolidated financial statements. Page6of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) 1. Basis of Presentation The unaudited interim consolidated financial statements have been prepared in conformity with United States generally accepted accounting principles. They include the accounts of Teekay Corporation (or Teekay), which is incorporated under the laws of the Republic of the Marshall Islands, and its wholly owned or controlled subsidiaries (collectively, the Company). Certain information and footnote disclosures required by United States generally accepted accounting principles for complete annual financial statements have been omitted and, therefore, it is suggested that these interim financial statements be read in conjunction with the Company’s audited financial statements for the year ended December 31, 2006. In the opinion of management, these financial statements reflect all adjustments, of a normal recurring nature, necessary to present fairly, in all material respects, the Company’s consolidated financial position, results of operations, and cash flows for the interim periods presented. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of those for a full fiscal year. Certain of the comparative figures have been reclassified to conform with the presentation adopted in the current period. 2. Segment Reporting The Company has four reportable segments: its offshore segment, its fixed-rate tanker segment, its liquefied gas segment, and its spot tanker segment. The Company’s offshore segment consists of shuttle tankers, floating production storage and offloading (or FPSO) units and floating storage and offtake (or FSO) units. The Company’s fixed-rate tanker segment consists of conventional crude oil and product tankers subject to long-term, fixed-rate time-charter contracts. The Company’s liquefied gas segment consists of liquefied natural gas (or LNG) carriers and liquefied petroleum gas (or LPG) carriers. The Company’s spot tanker segment consists of conventional crude oil tankers and product carriers operating in the spot market or subject to time charters or contracts of affreightment priced on a spot-market basis or on short-term, fixed-rate contracts. The Company considers contracts that have an original term of less than three years in duration to be short-term. Segment results are evaluated based on income from vessel operations. The accounting policies applied to the reportable segments are the same as those used in the preparation of the Company’s consolidated financial statements. The following tables present results for these segments for the three and six months ended June 30, 2007 and 2006: Three months ended June 30, 2007 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues – external 236,233 45,787 38,496 257,366 577,882 Voyage expenses 26,064 592 8 108,645 135,309 Vessel operating expenses 74,427 11,822 7,881 14,721 108,851 Time-charter hire expense 39,549 3,981 - 57,717 101,247 Depreciation and amortization 35,627 8,260 11,571 12,637 68,095 General and administrative (1) 24,627 4,522 5,489 23,720 58,358 Gain on sale of vessels (11,613 ) - - - (11,613 ) Income from vessel operations 47,552 16,610 13,547 39,926 117,635 Revenues – intersegment - 2,366 - - 2,366 Three months ended June 30, 2006 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues – external 133,742 43,852 23,777 221,216 422,587 Voyage expenses 19,113 508 401 91,395 111,417 Vessel operating expenses 22,043 10,411 5,386 13,863 51,703 Time-charter hire expense 40,297 4,165 - 50,241 94,703 Depreciation and amortization 20,856 8,162 8,031 13,108 50,157 General and administrative(1) 11,316 4,279 3,657 22,204 41,456 Writedown / (gain) on sale of vessels and equipment 1,950 - - (300 ) 1,650 Restructuring charge - - - 2,579 2,579 Income from vessel operations 18,167 16,327 6,302 28,126 68,922 Revenues – intersegment - 1,485 - - 1,485 Page7 of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Six months ended June 30, 2007 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues – external 485,108 90,376 75,973 509,441 1,160,898 Voyage expenses 54,790 1,152 13 202,914 258,869 Vessel operating expenses 137,141 23,512 14,339 31,300 206,292 Time-charter hire expense 80,866 7,818 - 111,064 199,748 Depreciation and amortization 81,349 16,728 22,365 26,916 147,358 General and administrative (1) 50,133 8,998 10,688 47,336 117,155 Gain on sale of vessels (11,613 ) - - - (11,613 ) Income from vessel operations 92,442 32,168 28,568 89,911 243,089 Revenues – intersegment - 4,706 - - 4,706 Six months ended June 30, 2006 Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Total $ Revenues – external 283,715 88,290 48,735 527,843 948,583 Voyage expenses 41,816 933 405 201,874 245,028 Vessel operating expenses 45,442 21,355 9,619 28,511 104,927 Time-charter hire expense 86,066 8,317 - 104,744 199,127 Depreciation and amortization 42,040 16,311 15,987 26,303 100,641 General and administrative(1) 21,747 8,133 7,292 44,544 81,716 Writedown / (gain) on sale of vessels and equipment 1,845 - - (802 ) 1,043 Restructuring charge - - - 4,466 4,466 Income from vessel operations 44,759 33,241 15,432 118,203 211,635 Revenues – intersegment - 2,618 - - 2,618 (1) Includes direct general and administrative expenses and indirect general and administrative expenses (allocated to each segment based on estimated use of corporate resources). A reconciliation of total segment assets to amounts presented in the consolidated balance sheets is as follows: As at June 30, 2007 $ As at December 31, 2006 $ Offshore segment 3,213,785 3,081,177 Fixed-rate tanker segment 689,128 678,033 Liquefied gas segment 2,770,031 2,104,525 Spot tanker segment 1,965,563 1,116,145 Cash and restricted cash 318,729 352,607 Accounts receivable and other assets 453,491 400,989 Consolidated total assets 9,410,727 7,733,476 3. Acquisition of Petrojarl ASA During the third quarter of 2006, the Company acquired 43% of the outstanding shares of Petrojarl ASA, which is listed on the Oslo Stock Exchange. Petrojarl is a leading independent operator of FPSO units. As required by Norwegian law, after acquiring 40% of Petrojarl's outstanding shares, on September 18, 2006, the Company launched a mandatory bid for Petrojarl's remaining shares at a price of Norwegian Kroner 70 per share. The mandatory bid expired on October 18, 2006. Shares acquired from the mandatory bid and other shares acquired on the open market during the fourth quarter of 2006 increased the Company’s ownership interest in Petrojarl to 65% by December 31, 2006. On December1, 2006, Petrojarl was renamed Teekay Petrojarl ASA. The total purchase price of $536.8 million was paid in cash and was financed through a combination of bank financing and cash balances. Petrojarl, based in Trondheim, Norway, has a fleet of four owned FPSO units operating under long-term service contracts in the North Sea. To service these contracts, Petrojarl also charters two shuttle tankers and one FSO unit from the Company. The combination of Petrojarl’s offshore engineering expertise and reputation as a quality operator of FPSO units, and Teekay’s global marine operations and extensive customer network, positions the Company to competitively pursue new FPSO projects. This has contributed to the recognition of goodwill. Page8of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Petrojarl’s operating results are reflected in the consolidated financial statements from October 1, 2006, the designated effective date of acquisition. The acquisition of Petrojarl has been accounted for using the purchase method of accounting, based upon estimates of fair value. The estimated fair values of certain assets and liabilities are being determined with the assistance of third party valuation specialists. We expect this work to be completed during the third quarter of 2007. As such, certain of these estimates of fair value are preliminary and are subject to further adjustment. However, the Company has revised its purchase price allocation during the second quarter of 2007 based upon the work completed to date. The effect of this revision was a reduction to income from vessel operations and net income for the second quarter of 2007 of $2.7 million or $0.04 per share. The following table summarizes the preliminary fair values of the assets acquired and liabilities assumed by the Company at October 1, 2006 as determined in the fourth quarter of 2006 and the revisions to the purchase price allocation during the second quarter of 2007: Original at October 1, 2006 $ Revisions $ Revised at October 1, 2006 $ ASSETS Cash, cash equivalents and short-term restricted cash 73,238 - 73,238 Other current assets 48,760 - 48,760 Vessels and equipment 1,249,253 (173,580 ) 1,075,673 Other assets – long-term 21,486 101,999 123,485 Intangible assets subject to amortization 49,870 (49,870 ) - Intangible assets not subject to amortization - 647 647 Goodwill (offshore segment) 95,465 77,514 172,979 Total assets acquired 1,538,072 (43,290 ) 1,494,782 LIABILITIES Current liabilities 60,125 - 60,125 Long-term debt 325,000 - 325,000 Asset retirement obligation 20,831 - 20,831 In-process revenue contracts 434,177 (74,252 ) 359,925 Other long-term liabilities 56,822 (25,073 ) 31,749 Total liabilities assumed 896,955 (99,325 ) 797,630 Minority interest 104,337 56,035 160,372 Net assets acquired (cash consideration) 536,780 - 536,780 The following table showssummarized consolidated pro forma financial information for the Company for the six months ended June 30, 2006, giving effect to the acquisition of 65% of the outstanding shares in Petrojarl as if it had taken place on January 1, 2006: Pro Forma Six Months Ended June 30, 2006 $ Revenues 1,112,209 Net income 123,528 Earnings per share - Basic 1.69 - Diluted 1.64 4. Acquisition of 50% of OMI Corporation On June 8, 2007, the Company and A/S Dampskibsselskabet TORM (or TORM) acquired, through their jointly owned subsidiary Omaha, Inc., all of the outstanding shares of OMI Corporation (or OMI). The Company’s 50% share of the acquisition price was approximately $0.9 billion, excluding assumed debt of approximately $0.2 billion. The Company funded its portion of the acquisition with a combination of cash, existing revolving credit facilities and a new $700 million credit facility. OMI is an international owner and operator of tankers, with a fleet aggregating approximately 3.5 million deadweight tonnes and comprised of 13 Suezmax tankers (seven of which it owns and six of which are chartered-in) and 32 product carriers (of which it owns 28 and charters-in four). In addition, OMI has two product carriers under construction, which will be delivered in 2009. The Company and TORM divided most of OMI’s assets equally between the two companies with effect from the beginning of August 2007. The Company acquired seven Suezmax tankers, three MediumRange product tankers and three Handysize product tankers. Teekay also assumed OMI's in-charters of a further six Suezmax tankers and OMI’s third party asset management business, the Gemini pool. The Company and TORM will continue to hold two MediumRange product tankers jointly in OMI, as well as two Handysize product tanker newbuildings scheduled to deliver in 2009. The parties intend to divide these remaining assets equally in due course. Page9of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) The acquisition of the 50% interest in OMI is being accounted for using the equity method, whereby the investment is carried at the Company’s original cost plus its proportionate share of undistributed earnings. The excess carrying value of the Company’s investment over the estimated fair value of its share of OMI’s net assets of approximately $87.5 million has been accounted for as goodwill. Certain of these estimates of fair value are preliminary and are subject to further adjustment. The Company has accounted for OMI’s results using the equity method of accounting for the period of June 1, 2007 to June 30, 2007.The Company will consolidate the vessels acquired from OMI from August 1, 2007. 5. Public Offerings During December 2006, the Company’s subsidiary Teekay Offshore Partners L.P. (or Teekay Offshore), completed its initial public offering (or IPO) of 8.1 million common units at a price of $21.00 per unit. During May 2007, the Company’s subsidiary Teekay LNG Partners L.P. (or Teekay LNG) completed a follow-on public offering by issuing an additional 2.3 million common units at a price of $38.13 per unit (or Follow-on Offering). As a result of these offerings, the Company recorded increases to stockholders’ equity of $101.8 million and $25.1 million, respectively, which represents the Company’s gain from the issuance of units. The proceeds received from the offerings and the use of those proceeds, are summarized as follows: Teekay Offshore $ Teekay LNG $ Proceeds received: 169,050 87,699 Use of proceeds from sale of common units: Offering expenses 13,788 3,494 Repayment of debt and general corporate purposes 155,262 84,205 169,050 87,699 Teekay Offshore is a Marshall Islands limited partnership formed by the Company as part of its strategy to expand its operations in the offshore oil marine transportation, production, processing and storage sectors. Immediately after the IPO, Teekay Offshore owned 26% of Teekay Offshore Operating L.P. (or OPCO), including its 0.01% general partner interest. OPCO owns and operates a fleet of 36 shuttle tankers (including 12 chartered-in vessels), four FSO vessels, and nine conventional Aframax tankers. All of OPCO’s vessels operate under long-term, fixed-rate contracts. The Company indirectly owns the remaining 74% of OPCO and 59.75% of Teekay Offshore, including its 2% general partner interest. As a result, the Company effectively owns 89.5% of OPCO. Teekay Offshore also has rights to participate in certain FPSO opportunities involving Petrojarl. Teekay LNG is a Marshall Islands limited partnership formed by the Company as part of its strategy to expand its operations in the LNG shipping sector. Teekay LNG provides LNG and crude oil marine transportation service under long-term, fixed-rate contracts with major energy and utility companies through its fleet of LNG carriers and Suezmax class crude oil tankers. After the closing of the follow-on offering, the Company owned a 63.7% interest in Teekay LNG, including common units, subordinated units and its general partner interest. In connection with the public offering in May 2005 of Teekay LNG, the Company entered into an omnibus agreement with Teekay LNG, Teekay LNG’s general partner and others governing, among other things, when the Company and Teekay LNG may compete with each other and certain rights of first offer on LNG carriers and Suezmax tankers. In December 2006, the omnibus agreement was amended in connection with the IPO to govern, among other things, when the Company, Teekay LNG and Teekay Offshore may compete with each other and certain rights of first offer on LNG carriers, oil tankers, shuttle tankers, FSO units and FPSO units. 6. Goodwill, Intangible Assets and In-Process Revenue Contracts Goodwill The changes in the carrying amount of goodwill for the six months ended June 30, 2007 for the Company’s reporting segments are as follows: Offshore Segment $ Fixed-Rate Tanker Segment $ Liquefied Gas Segment $ Spot Tanker Segment $ Other $ Total $ Balance as of December 31, 2006 226,369 3,648 35,631 - 1,070 266,718 Adjustment to Goodwill acquired (note 3) 77,515 - 77,515 Balance as of June 30, 2007 303,884 3,648 35,631 - 1,070 344,233 Page10of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) Intangible Assets As at June 30, 2007, the Company’s intangible assets consisted of: Weighted-Average Amortization Period (years) Gross Carrying Amount $ Accumulated Amortization $ Net Carrying Amount $ Contracts of affreightment 10.2 124,250 (63,360 ) 60,890 Time-charter contracts 19.2 182,552 (27,053 ) 155,499 Tradenames - 647 - 647 Intellectual property 7.0 9,588 (5,328 ) 4,260 15.3 317,037 (95,741 ) 221,296 As at December 31, 2006, the Company’s intangible assets consisted of: Weighted-Average Amortization Period (years) Gross Carrying Amount $ Accumulated Amortization $ Net Carrying Amount $ Contracts of affreightment 10.2 124,250 (57,825 ) 66,425 Time-charter contracts 19.2 182,552 (22,488 ) 160,064 Customer relationships 15.3 49,870 (835 ) 49,035 Intellectual property 7.0 9,588 (4,553 ) 5,035 15.3 366,260 (85,701 ) 280,559 Aggregate amortization expense of intangible assets for the three and six months ended June 30, 2007 was $3.5 million ($5.7 million – 2006) and $10.0 million ($11.3 million - 2006), respectively. Amortization of intangible assets for the next five years is expected to be $10.9 million (remainder of 2007), $20.7 million (2008), $19.7 million (2009), $17.6 million (2010) and $16.2 million (2011). In-Process Revenue Contracts As part of the Petrojarl acquisition, the Company assumed certain FPSO service contracts which have terms that are less favourable than the terms that could have been realized in a market transaction at that time. The Company has estimated the fair value of these FPSO contracts and recognized a liability of approximately $359.9 million on the Petrojarl acquisition date. The Company is amortizing this liability over the remaining term of the contracts, on a weighted basis, based on the projected revenue to be earned under the contracts. Amortization of in-process revenue contracts for the three and six months ended June 30, 2007 was $7.0 million and $30.5 million, respectively. Amortization for the next five years is expected to be $35.9 million (remainder of 2007), $73.2 million (2008), $61.2 million (2009), $56.7 million (2010) and $34.2 million (2011). 7. Supplemental Cash Flow Information a) Cash interest paid by the Company during the six months ended June 30, 2007 and 2006 totaled approximately $128.9 million and $70.3 million, respectively. b) During January and February 2007, the Company took delivery of two leased LNG carriers that are being accounted for as capital leases. The present value of the minimum lease payments for these vessels on delivery was $310.5 million. These transactions were treated as non-cash transactions in the Company’s consolidated statement of cash flows. Page11of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) 8.Long-Term Debt June 30, December 31, 2007 2006 $ $ Revolving Credit Facilities 1,447,000 1,448,000 Senior Notes (8.875%) due July 15, 2011 262,207 262,324 U.S. Dollar-denominated Term Loans due through 2019 2,060,886 1,004,759 EURO-denominated Term Loans due through 2023 417,127 411,319 USD-denominated Unsecured Loans 58,219 35,144 4,245,439 3,161,546 Less current portion 772,040 218,281 Total 3,473,399 2,943,265 As at June 30, 2007, the Company had eight long-term revolving credit facilities (or the Revolvers) available, which, as at such date, provided for borrowings of up to $2,840.4 million, of which $1,393.4 million was undrawn. Interest payments are based on LIBOR plus margins. At June 30, 2007, the margins ranged between 0.5% and 1.15% and the three-month LIBOR was 5.32%. The amount available under the Revolvers reduces by $110.5 million (2007), $226.0 million (2008), $232.9 million (2009), $240.2 million (2010), $425.5 million (2011) and $1,605.3 million (thereafter). The Revolvers are collateralized by first-priority mortgages granted on 53 of the Company’s vessels, together with other related collateral, and are guaranteed by Teekay or its subsidiaries. The 8.875% Senior Notes due July 15, 2011 (or the 8.875% Notes) rank equally in right of payment with all of Teekay’s existing and future senior unsecured debt and senior to Teekay’s existing and future subordinated debt. The 8.875% Notes are not guaranteed by any of Teekay’s subsidiaries and effectively rank behind all existing and future secured debt of Teekay and other liabilities, secured and unsecured, of its subsidiaries. The Company has fourteen U.S. Dollar-denominated term loans outstanding, which, as at June 30, 2007, totaled $2,060.9 million, which were used to finance certain vessel newbuildings. Certain of the term loans with a total outstanding principal balance of $516.8 million, as at June 30, 2007, bear interest at a weighted-average fixed rate of 5.08%. Interest payments on the remaining term loans are based on LIBOR plus a margin. At June 30, 2007, the margins ranged between 0.3% and 1.0% and the three-month LIBOR was 5.32%. The term loans reduce in quarterly or semi-annual payments commencing three or six months after delivery of the applicable newbuilding vessel.Eleven of the term loans have bullet or balloon repayments due at maturity. The term loans are collateralized by first-preferred mortgages on 28 of the Company’s vessels, together with certain other related collateral. In addition, all but $108.5 million of the outstanding term loans are guaranteed by Teekay or its subsidiaries. The Company has two Euro-denominated term loans outstanding, which, as at June 30, 2007 totaled 308.0 million Euros ($417.1 million), which were used to finance the acquisition of two vessels. The Company repays the loans with funds generated by two Euro-denominated long-term time-charter contracts. Interest payments on the loans are based on EURIBOR plus a margin. At June 30, 2007, the margins ranged between 0.6% and 1.2% and the one-month EURIBOR was 4.12%. The Euro-denominated term loans reduce in monthly payments with varying maturities through 2023 and are collateralized by first-preferred mortgages on two of the Company’s vessels, together with certain other collateral, and are guaranteed by a subsidiary of Teekay. The Company has two U.S. Dollar-denominated loans outstanding owing to joint venture partners, which, as at June 30, 2007, totaled $36.0 million and $22.3 million, respectively, including accrued interest. Interest payments on the first loan, which are based on a fixed interest rate of 4.84%, commence February 2008. This loan is repayable on demand no earlier than February 27, 2027.Interest payments on the second loan are based on a fixed interest rate of 6.50%. Among other matters, our long-term debt agreements generally provide for maintenance of certain vessel market value-to-loan ratios and minimum consolidated financial covenants. Certain loan agreements require that a minimum level of free liquidity be maintained. As at June 30, 2007 and December 31, 2006, this amount was $100 million. Certain of the loan agreements also require that the Company maintain an aggregate level of free liquidity and undrawn revolving credit lines with at least six months to maturity, of at least 7.5% of total debt. As at June 30, 2007 and December 31, 2006, this amount was $247.9 million and $173.4 million, respectively. Page12of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) 9. Capital Leases and Restricted Cash Capital Leases Suezmax Tankers. As at June 30, 2007, the Company was a party to capital leases on five Suezmax tankers. Under the terms of the lease arrangements, the Company is required to purchase these vessels after the end of their respective lease terms for a fixed price. At the inception of these leases, the weighted-average interest rate implicit in these leases was 7.4%. These capital leases are variable-rate capital leases; however, any change in our lease payments resulting from changes in interest rates is offset by a corresponding change in the charter hire payments received by the Company. As at June 30, 2007, the remaining commitments under these capital leases, including the purchase obligations, approximated $245.0 million, including imputed interest of $27.1 million, repayable as follows: Year Commitment 2007 $ 12.5 million 2008 135.9 million 2009 8.5 million 2010 88.1 million RasGas II LNG Carriers.As at June 30, 2007, the Company was a party to 30-year capital lease arrangements for the three LNG carriers that operate under time charter contracts with Ras Laffan Liquefied Natural Gas Co. Limited (II) (or RasGas II), a joint venture between Qatar Petroleum and ExxonMobil RasGas Inc., a subsidiary of ExxonMobil Corporation. All amounts below relating to the RasGas II LNG carrier capital leases include the Company’s joint venture partner’s 30% share. Under the terms of the RasGas II capital lease arrangements, the lessor claims tax depreciation on the capital expenditures it incurred to acquire these vessels. As is typical in these leasing arrangements, tax and change of law risks are assumed by the lessee. Payments under the lease arrangements are predicated on the basis of tax and financial assumptions at the commencement of the leases. If an assumption proves to be incorrect, the lessor is entitled to increase the lease payments so as to maintain its agreed after-tax margin. However, the Company may terminate the lease arrangements at any time. In the event of a termination of the lease arrangements, the Company would be obliged to pay termination sums to the lessor sufficient to repay the lessor’s investment in the vessels and to compensate it for the tax-effect of the terminations, including recapture of any tax depreciation. At the inception of these leases, the weighted-average interest rate implicit in these leases was 5.2%. These capital leases are variable-rate capital leases. The Company’s interest rate risk associated with these leases has been hedged with interest rate swap agreements (see Note 15). As at June 30, 2007, the commitments under these capital leases approximated $1,109.1million, including imputed interest of $640.5million, repayable as follows: Year Commitment 2007 $ 12.0 million 2008 $ 24.0 million 2009 $ 24.0 million 2010 $ 24.0 million 2011 $ 24.0 million Thereafter $ 1,001.1 million Spanish-Flagged LNG Carriers. As at June 30, 2007, the Company was a party to a capital lease on one LNG carrier, which is structured as a “Spanish tax lease.” Under the terms of the Spanish tax lease, the Company will purchase the vessel at the end of the lease term in 2011. The purchase obligation has been fully funded with restricted cash deposits described below. At the inception of this lease, the implicit interest rate was 5.8%. As at June 30, 2007, the commitments under this capital lease, including the purchase obligation, approximated 165.0 million Euros ($223.5 million), including imputed interest of 26.0 million Euros ($35.1 million), repayable as follows: Year Commitment 2007 23.3 million Euros ($31.5 million) 2008 24.4 million Euros ($33.1 million) 2009 25.6 million Euros ($34.7 million) 2010 26.9 million Euros ($36.4 million) 2011 64.8 million Euros ($87.8 million) Page13of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data FPSO Units. As at June 30, 2007, the Company was a party, as a lessee, to capital leases on one FPSO unit, the Petrojarl Foinaven, and the topside production equipment for another FPSO unit, the Petrojarl Banff. However, the Company has legally defeased its future charter obligations for these assets by making up-front, lump-sum payments to unrelated banks, which have assumed the Company’s liability for making the periodic payments due under the long-term charters (or Defeased Rental Payments) and termination payments under the leases. The Defeased Rental Payments for the Petrojarl Foinaven are based on assumed Sterling LIBOR of 8% per annum. If actual interest rates are greater than 8% per annum, the Company receives rental rebates; if actual interest rates are less than 8% per annum, the Company is required to pay rentals in excess of the Defeased Rental Payments. Because interest rates currently are below 8% per annum, the Company has recorded a liability equal to the fair value of the future additional required rental payments, which will be amortized into earnings using the effective interest rate method. As at June 30, 2007, the unamortized liability was $18.4 million. As is typical for these types of leasing arrangements, the Company has indemnified the lessors for the tax consequence resulting from changes in tax laws or interpretation of such laws or adverse rulings by authorities and for fluctuations in actual interest rates from those assumed in the leases. Restricted Cash Under the terms of the capital leases for the four LNG carriers described above, the Company is required to have on deposit with financial institutions an amount of cash that, together with interest earned on the deposit, will equal the remaining amounts owing under the leases, including the obligations to purchase the LNG carriers at the end of the lease periods, where applicable. These cash deposits are restricted to being used for capital lease payments and have been fully funded with term loans and a loan from the Company’s joint venture partner (see Note 8). The interest rates earned on the deposits approximate the interest rate implicit in the applicable leases. As at June 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the three RasGas II LNG carriers was $564.7 million and $481.9 million, respectively. The Company used existing long-term financing arrangements to fund these restricted cash deposits. As at June 30, 2007 and December 31, 2006, the weighted-average interest rate earned on the deposits was 5.4%. As at June 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the Spanish-Flagged LNG Carrier was 142.5 million Euros ($193.0 million) and 139.0million Euros ($183.5million), respectively. As at June 30, 2007 and December 31, 2006, the weighted-average interest rate earned on these deposits was5.0%. The Company also maintains restricted cash deposits relating to certain term loans and other obligations, which cash totaled $12.1 million and $14.5 million as at June 30, 2007 and December 31, 2006, respectively. 10. Capital Stock The authorized capital stock of Teekay at June 30, 2007 was 25,000,000 shares of Preferred Stock, with a par value of $1 per share, and 725,000,000 shares of Common Stock, with a par value of $0.001 per share. During the six months ended June 30, 2007, the Company issued 1.2 million shares upon the exercise of stock options for proceeds of $27.3 million, and repurchased 60,000 shares for a total cost of $3 million. As at June 30, 2007, Teekay had 73,973,279 shares of Common Stock, and no shares of Preferred Stock issued and outstanding. During 2005 and June 2006, Teekay announced that its Board of Directors had authorized the repurchase of up to $655 million and $150 million, respectively, of shares of its Common Stock in the open market. As at June 30, 2007, Teekay had repurchased 16,980,100 shares of Common Stock subsequent to such authorizations at an average price of $41.64 per share, for a total cost of $707.1 million. The total remaining share repurchase authorization at June 30, 2007 was approximately $97.9 million. As at June 30, 2007, the Company had reserved pursuant to its 1995 Stock Option Plan and 2003 Equity Incentive Plan (collectively referred to as the Plans) 6,686,402 shares of Common Stock for issuance upon exercise of options or equity awards granted or to be granted. The options under the Plans have a 10-year term and vest equally over three years from the grant date. All outstanding options expire between May 13, 2008 and May 5, 2017, ten years after the date of each respective grant. Page14of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) A summary of the Company’s stock option activity and related information for the six months ended June 30, 2007 is as follows: Options (000’s) # Weighted-Average Exercise Price $ Outstanding at December 31, 2006 4,405 28.78 Granted 836 51.44 Exercised (1,186 ) 22.83 Forfeited (54 ) 32.45 Outstanding at June 30, 2007 4,001 35.23 Exercisable at June 30, 2007 2,298 27.30 The weighted-average grant-date fair value of options granted during the six months ended June 30, 2007 was $13.72 per option. As at June 30, 2007, the intrinsic value of the outstanding stock options and exercisable stock options was $90.8 million and $70.4 million, respectively. A summary of the Company’s non-vested stock option activity and related information for the six months ended June 30, 2007 is as follows: Options (000’s) # Weighted-Average Grant Date Fair Value $ Non-vested at December 31, 2006 1,654 12.05 Granted 836 13.72 Vested (752 ) 11.84 Forfeited (36 ) 12.50 Non-vested at June 30, 2007 1,702 12.95 As of June 30, 2007, there was $17.6 million of total unrecognized compensation cost related to non-vested stock options granted under the Plans. Recognition of this compensation is expected to be $5.0 million (remainder of 2007), $7.7 million (2008), $4.2 million (2009) and $0.7 million (2010). The fair value of each option granted was estimated on the date of the grant using the Black-Scholes option pricing model. The resulting compensation expense is being amortized over three years using the straight-line method. The following weighted-average assumptions were used in computing the fair value of the options granted: expected volatility of 28% in 2007 and 31% in 2006, expected life of five years, dividend yield of 2.0% in 2007 and 2.0% in 2006, and risk-free interest rate of 4.5% in 2007 and 4.8% in 2006. As at June 30, 2007, the Company had 193,043 remaining restricted stock units outstanding that were awarded in March 2005 as incentive-based compensation. Each restricted stock unit is equal in value to one share of the Company’s Common Stock and reinvested dividends from the date of the grant to the vesting of the restricted stock unit. Based on the June 30, 2007 share price of $57.91 per share, these restricted stock units had a notional value of $11.2 million and will vest on November 30, 2007. Upon vesting, 36,152 of the restricted stock units will be paid to the grantees in the form of cash, and 156,891 of the restricted stock units will be paid to the grantees in the form of cash or shares of Teekay’s Common Stock, at the election of the grantee. Shares of Teekay's Common Stock issued as payment of the restricted stock units will be purchased in the open market by the Company. During March 2007, 193,544 restricted stock units with a market value of $10.0 million vested and that amount was paid to grantees in cash. During the three and six months ended June 30, 2007, the Company recorded an expense of $1.6 million ($2.1 million – three months ended June 30, 2006) and $6.3 million ($5.0 million – six months ended June 30, 2006), respectively, related to the vested and unvested restricted stock units, which is primarily included in general and administrative expenses. During the six months ended June 2007, the Company granted 19,040 shares of restricted stock awards with a fair value of $1.0 million, based on the quoted market price, to certain of the Company’s Directors. The stock will be released from a forfeiture provision equally over three years from the date of the award. Page15of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) 11. Commitments and Contingencies a) Vessels Under Construction As at June 30, 2007, the Company was committed to the construction of two Aframax tankers, ten Suezmax tankers, three LPG carriers and two shuttle tankers scheduled for delivery between January 2008 and October 2010, at a total cost of approximately $1.1 billion, excluding capitalized interest. As at June 30, 2007, payments made towards these commitments totaled $242.7 million, excluding $16.8 million of capitalized interest and other miscellaneous construction costs. Long-term financing arrangements existed for $798.2 million of the unpaid cost of these vessels. The Company intends to finance the remaining amount of $96.0 million through incremental debt or surplus cash balances, or a combination thereof. As at June 30, 2007, the remaining payments required to be made under these newbuilding contracts were $43.7 million in 2007, $482.8 million in 2008, $184.2 millionin 2009 and $183.6 million in 2010. As at June 30, 2007, the Company was committed to the construction of two LNG carriers scheduled for delivery in November 2008 and January 2009. The Company has entered into these transactions with a joint venture partner who has taken a 30% interest in the vessels and related long-term, fixed-rate time charter contracts. All amounts below include the joint venture partner’s 30% share. The total cost of these LNG carriers is approximately $376.9 million, excluding capitalized interest. As at June 30, 2007, payments made towards these commitments totaled $156.0 million, excluding $12.8 million of capitalized interest and other miscellaneous construction costs and long-term financing arrangements existed for the remaining $220.9 million unpaid cost of these LNG carriers. As at June 30, 2007, the remaining payments required to be made under these contracts were $109.7 million in 2007, $75.1 million in 2008 and $36.1 million in 2009. Upon delivery, these two LNG carriers will be subject to 20-year, fixed-rate time charters to The Tangguh Production Sharing Contractors, a consortium led by BP Berau, a subsidiary of BP plc. Pursuant to existing agreements, on November 1, 2006, Teekay LNG agreed to acquire the Company’s ownership interest in these two vessels and related charter contracts upon delivery of the first LNG carrier.The purchase price, which is dependent upon the total construction costs of the vessels, is estimated to be approximately $61.0 million. b) Vessel Purchases and Conversions In September 2006, the Company was awarded a two-year contract by Petroleo Brasileiro S.A. (or Petrobras), beginning 2008, to supply an FPSO unit for the Siri project in Brazil. Petrobras has options to extend the contract up to an additional year. In connection with this contract, the Company acquired a 1981-built single hull tanker, which will be converted to an FPSO unit during 2007. The conversion costs are estimated to be $140.0 million. As of June 30, 2007, the Company had paid $84.0 million of such amount and long-term financing arrangements existed for $56.0 million of the unpaid cost. In June 2007, the Company exercised its option to purchase a 2001-built shuttle tanker, which is currently part of the Company’s in-chartered shuttle tanker fleet.The vessel is expected to be delivered in January 2008.The purchase commitment for this vessel is $41.7 million, which will be financed through one of the Company’s Revolvers and surplus cash balances. c) Joint Ventures In August 2005, the Company announced that it had been awarded long-term fixed-rate contracts to charter four LNG carriers to Ras Laffan Liquefied Natural Gas Co. Limited (3) (or RasGas 3), a joint venture company between a subsidiary of ExxonMobil Corporation and Qatar Petroleum. The vessels will be chartered to RasGas 3 at fixed rates, with inflation adjustments, for a period of 25 years (with options to extend up to an additional 10 years), scheduled to commence in the first half of 2008. The Company has entered into these transactions with its joint venture partner, Qatar Petroleum, which has taken a 60% interest in the vessels and time charters. In connection with this award, the joint venture has entered into agreements with Samsung Heavy Industries Co. Ltd. to construct four 217,000 cubic meter LNG carriers at a total cost of approximately $1.0 billion (of which the Company’s 40% portion is $400.7 million), excluding capitalized interest. As at June 30, 2007, payments made towards these commitments by the joint venture company totaled $701.6 million (of which the Company’s 40% contribution was $280.6 million), excluding capitalized interest and other miscellaneous construction costs. Long-term financing arrangements existed for all of the remaining $300.1 million unpaid cost of these LNG carriers. As at June 30, 2007, the remaining payments required to be made under these newbuilding contracts (including the joint venture partners’ 60% share) were $99.7 million in 2007 and $200.3 million in 2008. Pursuant to existing agreements, on November 1, 2006, Teekay LNG agreed to acquire the Company’s ownership interest in these four vessels and related charter contracts upon delivery of the first LNG carrier. The purchase price, which is dependent upon the total construction costs of the vessels, is estimated to be $82.0 million. Page16of 39 TEEKAY CORPORATION AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except share and per share data) d) Long-Term Incentive Program In 2005, the Company adopted the Vision Incentive Plan (or the VIP) to reward exceptional corporate performance and shareholder returns. This plan will result in an award pool for senior management based on the following two measures: (a) economic profit from 2005 to 2010 (or the Economic Profit); and (b) market value added from 2001 to 2010 (or the MVA). The Plan terminates on December 31, 2010. Under the VIP, the Economic Profit is the difference between the Company’s annual return on invested capital and its weighted-average cost of capital multiplied by its average invested capital employed during the year, and MVA is the amount by which the average market value of the Company for the preceding 18 months exceeds the average book value of the Company for the same period. In 2008, if the VIP’s award pool has a cumulative positive balance based on the Economic Profit contributions for the preceding three years, an interim distribution may be made to participants in an amount not greater than half of the award pool. In 2011, the balance of the VIP award pool will be distributed to the participants. Fifty percent of any distribution from the award pool, in each of 2008 and 2011, must be paid in a form that is equity-based, with vesting on half of this percentage deferred for one year and vesting on the remaining half of this percentage deferred for two years. The Economic Profit contributions added to the award pool each quarter are accrued when incurred. The estimated MVA contributions are accrued on a straight-line basis from the date of plan approval, which was March 9, 2005, until December 31, 2010. Any subsequent increases or decreases to the MVA contribution are accrued on a straight-line basis until December 31, 2010. During the three and six months ended June 30, 2007, the Company accrued $2.4 million ($2.8 million
